[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAR 22, 2007
                               No. 06-14519                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 06-00200-CR-TWT-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

FELIPE RIOS-ALVINO,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (March 22, 2007)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Felipe Rios Alvino (“Rios”) appeals his 51-month sentence for re-entering
the United States without permission after being deported, in violation of 8 U.S.C.

§ 1326(a). On appeal, Rios argues that his sentence is unreasonable because the

district court failed to consider properly the factors in 18 U.S.C. § 3553(a). After

review, we affirm.

                                      I. BACKGROUND

       Rios, a citizen of Mexico, was discovered in the United States after he was

arrested in Georgia on charges of molesting his step-daughter. Rios previously had

been deported three times, in 1996, 1997 and 2001. His 1996 deportation followed

California convictions for child molestation and possession of cocaine, which

qualified as aggravated felonies.

       Following his Georgia arrest, a grand jury indicted Rios for being in the

United States without consent after having been deported. Rios pled guilty.

       The presentence investigation report (“PSI”) recommended a total offense

level of 21 and a criminal history category of III, resulting in an advisory

guidelines range of 46 to 57 months’ imprisonment. Rios raised two objections to

the PSI’s calculation of his advisory guidelines range, neither of which is relevant

to this appeal.1


       1
         Rios objected to the inclusion of the California child molestation conviction in his criminal
history score and argued that his California child molestation and cocaine possession charges were
related and should be counted together. The district court overruled the former, but sustained the
latter, objection. On appeal, Rios does not challenge his advisory guidelines calculation.

                                                  2
      After determining Rios’s advisory guidelines range, the district court asked

whether a non-guidelines sentence should be imposed. Rios responded in the

negative. Rios requested a sentence of 46 months, at the low end of the advisory

guidelines range, arguing that his prior convictions had already been taken into

account in calculating his guidelines range. Additionally, Rios noted that he had

been working steadily in the United States, owned his own business, and was the

provider for his wife and children. During allocution, Rios maintained that he was

innocent of the California molestation charge, that his step-daughter’s allegations

of child molestation were false and that the Georgia investigation had revealed no

evidence of molestation. Rios also explained that he had returned to the United

States after being deported only because his wife and children depended on him.

      The district court sentenced Rios to a 51-month term of imprisonment, in the

middle of the advisory guidelines range. The district court stated that, in arriving

at this sentence, it had taken into account two aggravating factors, namely, that

Rios’s prior convictions were not fully accounted for in his criminal history and

that, despite three previous deportations, Rios was not deterred from returning to

the United States in violation of the law. The district court also stated that the

sentence was fair and reasonable, considering the § 3553(a) factors, including the

nature and circumstances of the offense, the history and characteristics of the



                                           3
defendant and the need for the sentence to reflect the seriousness of the offense and

protect the public. This appeal followed.

                                      II. DISCUSSION

       After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), a district

court, in determining a reasonable sentence, must correctly calculate the advisory

guidelines range and then consider the factors set forth in § 3553(a). United States

v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).2 Booker does not require the district

court to state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors. United States v. Scott, 426 F.3d

1324, 1329 (11th Cir. 2005). Instead, a district court’s statement that it has

considered the § 3553(a) factors is sufficient in post-Booker sentences to indicate

that it considered all the factors. See id. at 1330.

       We review a defendant’s ultimate sentence for reasonableness in light of the

same § 3553(a) factors. United States v. Winingear, 422 F.3d 1241, 1246 (11th

Cir. 2005). This “[r]eview for reasonableness is deferential. . . . [A]nd when the

district court imposes a sentence within the advisory Guidelines range, we

       2
        Among the factors that a district court should consider at sentencing are the nature and
circumstances of the offense, the history and characteristics of the defendant, the need for the
sentence to reflect the seriousness of the offense and provide just punishment, the need for adequate
deterrence and protection of the public, the need to provide the defendant with needed training or
medical care, the kinds of sentences available, the guidelines range, the pertinent policy statements
of the Sentencing Commission, the need to avoid unwarranted sentencing disparities and the need
to provide restitution. 18 U.S.C. § 3553(a)(1)-(7).

                                                 4
ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at 788.

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id.

      After review, we conclude that Rios has not shown that his 51-month

sentence is unreasonable. The district court indicated that it had considered the

correctly calculated advisory guidelines range and the § 3553(a) factors. The

district court listened to Rios’s arguments in mitigation and for a sentence at the

low end of the guidelines range and was not required to address each argument on

the record. The district court determined that a 51-month sentence was warranted

given Rios’s repeated re-entries into the United States and his criminal history. We

cannot say that the district court’s sentence was unreasonable.

      AFFIRMED.




                                           5